ACCEPTED
                                                                                                     06-14-00096-cv
                                                                                           SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                                4/15/2015 3:02:14 PM
                                                                                                     DEBBIE AUTREY
                                                                                                              CLERK


                                   NO. 06-14-00096-CV

MICHAEL ANDERSON                                 §          IN THE COURT OFFILED IN
                                                                            APPEALS
                                                                     6th COURT OF APPEALS
                                                 §                     TEXARKANA, TEXAS
vs.                                              §         SIXTH JUDICIAL   DISTRICT
                                                                     4/15/2015 3:02:14 PM
                                                 §                       DEBBIE AUTREY
THOMAS SNODDY                                    §         TEXARKANA, TEXAS  Clerk

         APPELLANT'S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE COURT:

       COMES NOW MICHAEL ANDERSON, Appellant, and moves the Court to extend the time

for filing the Appellant's Brief in accordance with Rule 10.5 of the Texas Rules of Appellate

Procedure. In supp011 of his motion, Appellant would show the following:

A.     Appellant's brief is due by April 23, 2015

B.     Appellant seeks a thirty-day extension.

C.     The undersigned counsel has a ttial set on April 20, 2015, in Lawanda Daugherty v. Many

       and Jerry Riley, Cause No. 14-1406-C, in the 24 !51 District Court of Smith County, Texas.

D.     No extensions have previously been granted regarding the Appellant's brief.

       This motion is made not for purposes of delay but so that justice may be done.

                                            Respectfully submitted,

                                            SNOW E. BUSH, JR., P.C.
                                            420 N. Center Street
                                            Longview, TX 75601
                                            PHONE: (903) 753-7006
                                            FAX: (903) 753-7278
                                                                           sbcglobal.net




                                                         THAN WHARTON
                                                         E BAR NO. 24075764
                                                        ORNEY FOR APPELLANT,
                                                     MICHAEL ANDERSON
                                  CERTIFICATE OF SERVICE

       I hereby certify that a hue and correct copy of the above and foregoing has been ~ivered
to all f OUnr' ofrecord in compliance with the requirements of T .R. C.P. 21 a on this the   /s   day
of f\f(    I      , 2015